EXAMINER’S COMMENT

This notice is in response to the information disclosure statements filed 22 April 2022.
Claims 1, 3-5, 8, 9, 11, 12, and 14-20 were previously allowed.  No amendments have been filed.  

Examiner’s Amendment

An examiner’s amendment was set forth with the notice of allowability mailed 31 March 2022.

Information Disclosure Statement

The information disclosure statements filed 22 April 2022 (two duplicate copies of the same information disclosure statement) fail to comply with 37 CFR 1.97(d) because they lack a statement as specified in 37 CFR 1.97(e).  They have been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter

Claims 1, 3-5, 8, 9, 11, 12, and 14-20 remain allowed.
A statement of reasons for allowance was set forth with the notice of allowability mailed 31 March 2022.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492